Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 1 of 17 PageID #: 394




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND



  JOSEPH GRILLO, pro se

  Plaintiff
                                                C.A. No. 2020-CV-0417-JJM-PAS
                                                (R.I. Superior Court C.A. PC-2020-5326
  v.

  ERIC LYNN ANDRIST,

  Defendant




              MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                  INJUNCTION


                                                  Background

          American jurisprudence does not generally reward an individual who breaks its laws. The

  defendant is doing just that. Making matters worse, he is attempting to hide behind this illegal

  veil in doing the proffered harms to the defendant. His illegal conduct should preclude him from

  prevailing and maintaining the status quo. Every day, his operations are purposeful and violate

  the laws governing 501(c)(3) Charitable Organizations. His activities have no charitable

  purposes. Since he is actions are illegal, he should not be permitted to continue. The plaintiff

  respectfully requests that the defendant be ordered to remove the plaintiff’s name and identifying

  information from his website (www.4patientsafety.org), at least temporarily until this Court can




                                                   1
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 2 of 17 PageID #: 395




  come to a final determination. In addition, the defendant should be ordered to cease and desist

  (shut down his website) until a final determination is made.


                The Defendant is acting in violation of the 501(c)(3) laws and should not be allowed to
                                       continue publishing his website.

             Rule number one - an organization must organize itself and operate “exclusively” for a

  tax-exempt purpose that is enumerated in § 501(c)(3) of the IRC.1 The exempt purposes set forth

  in section 501(c)(3) are charitable, religious, educational, scientific, literary, testing for public

  safety, fostering national or international amateur sports competition, and preventing cruelty to

  children or animals.2

             The rules are very specific and exacting. It must operate “exclusively” for an enumerated

  purpose. It would be difficult to misconstrue the rules. Here, the defendant and his organization

  does not come close to conducting itself according the criteria for a charitable organization as

  painted by the legislature. The evidence is clear. The defendant’s organization is not “exclusively

  engaged in carrying on charitable activities,” in fact it is difficult to identify even a single

  charitable activity. It would be one thing if the organization was engaging in at least some

  semblance of charity; however, this organization is overwhelming favoring non-charitable

  activities. The evidence further suggests that he likely never intended to do so in the first place –

  which speaks to fraud.

             A charitable organization should not reap the benefits of tax-exempt status when it

  operates outside of statutory boundaries. Nor should a defendant be able to use such an



  1
    See Am. Campaign Acad. v. Comm'r, 92 T.C. 1053, 1061-62 (1989) (listing criteria that are necessary fr an organization to qualify for §
  501(c)(3) status). Congress imposed these four criteria for a specific public-policy reason; Congress does not want tax-exempt organizations
  using “tax-deductible contributions to lobby to promote the private and political interests of their members.” Regan v. Taxation with
  Representation of Wash., 461 U.S. 540, 550 (1983). See also Christian Echoes Nat'l Ministry, Inc. v. United States, 470 F.2d 849, 854 (10th Cir.
  1973) (stating that the U.S. “Treasury should be neutral in political affairs and ... substantial activities directed to attempts to influence legislation
  or affect a political campaign should not be subsidized” (emphasis added)).
  2
    Id. at 50.



                                                                              2
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 3 of 17 PageID #: 396




  organization to participate in a non-exempted activity when that very activity is tortious and

  serves to inflict harm. In addition, the non-exempted, illegal activity is one that selects out and

  punishes the defendant and others, and this very act is also discriminatory against a member of a

  protected group (as spelled out in the Americans With Disabilities Act).3 Finally, the defendant’s

  acts are a destructive force –for the plaintiff and other physicians in recovery, the States of

  Rhode Island and California, and the federal government.

             In his Articles of Incorporation, the defendant states as his purpose “[the] offering

  charitable guidance to victims of medical error.” This is an overtly fraudulent statement. The

  defendant does nothing of the kind. This statement would (mis)lead the reasonable person to

  believe that the defendant provides something akin to one-on-one assistance, when in fact, he

  provides no charitable guidance whatsoever. Here, the evidence already presented to date is

  unequivocal. In fact, this author was not able to find a single instance of charitable guidance.

  (See generally Memorandum in Support of Opposition to Defendant’s Motion to Stay Discovery,

  Dismiss and For Damages and Attorney’s Fees).

             Instead, he performs functions – none of which are an “exempted activity” and are

  disallowed – namely publishing a database of physicians who have come under review; attacking

  the California Medical Board (typically with baseless and bizarre accusations); and spending a

  great amount of time attempting to influence Legislation (MIRCA tort reform). One only needs

  to peruse his website (www.4patientsafety.org). The predominant topics are (a) the physician

  database; (b) activities that attack the California Medical Board; and (c) tort reform (MIRCA).




  3
    See Bob Jones Univ. v. United States, 461 U.S. 574, 592 (1983). (“A charitable organization must “be in harmony with the public interest” and
  its purpose ‘must not be so at odds with the common community conscience as to undermine any public benefit that might otherwise be
  conferred.’”)



                                                                         3
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 4 of 17 PageID #: 397




  None of these are listed in his Articles. The defense will likely state that he provides an

  educational function, which is his only conceivable argument - but this argument will fail.


             The Patient Safety League will fail in arguing it performs an educational function


            An organization seeking an educational exemption must submit an IRS Form 1023

  (Application for Recognition of Exemption Under Section 501(c)(3) of the Internal Revenue

  Code). Form 1023 requires the organization to demonstrate that it is organized and operated

  exclusively for charitable purposes, and that any non-exempt purpose is incidental and not

  substantial to its operation.4 The exempt purposes set forth in section 501(c)(3) are charitable,

  religious, educational, scientific, literary, testing for public safety, fostering national or

  international amateur sports competition, and preventing cruelty to children or animals.5

            The term charitable is used in its generally accepted legal sense and includes relief of the

  poor, the distressed, or the underprivileged; advancement of religion; advancement of education

  or science; erecting or maintaining public buildings, monuments, or works; lessening the burdens

  of government; lessening neighborhood tensions; eliminating prejudice and discrimination;

  defending human and civil rights secured by law; and combating community deterioration and

  juvenile delinquency.6


                             501(c)(3) Organizations: What Qualifies as “Educational”?

            The defendant’s only conceivable justification to exist as a “501(c)(3) organization” is

  claim that it provides the public with “education.”




  4
    United States v. Mubayyid, 476 F. Supp. 2d 46, 49 (D. Mass. 2007)
  5
    Id. at 50.
  6
    Exempt Purposes – IRS Code Section 501(c)3). https://www.irs.gov/charities-non-profits/charitable-organizations/exempt-purposes-internal-
  revenue-code-section-501c3



                                                                        4
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 5 of 17 PageID #: 398




             Indeed, educational organizations qualify for tax-exempt status as entities described in

  Section 501(c)(3) of the Internal Revenue Code (IRC).7 Benefits that the defendant partakes

  arising from 501(c)(3) status include exemption from federal income taxes and eligibility to

  receive tax-deductible contributions.8

             There is no statutory definition of the term “educational” in the IRC. Rather, the term is

  defined by a Treasury regulation. It defines “educational” to encompass both (1) individual

  instruction “for the purpose of improving or developing his capabilities,” and (2) “[t]he

  instruction of the public on subjects useful to the individual and beneficial to the community.”9

             The regulation goes on to address the heart of the matter about the term’s scope:

             An organization may be educational even though it advocates a particular position or
             viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts
             as to permit an individual or the public to form an independent opinion or conclusion. On
             the other hand, an organization is not educational if its principal function is the mere
             presentation of unsupported opinion.10

       The regulation also provides examples of educational organizations, including schools of

  every educational level; groups that hold public forums and lectures; and museums and zoos.11

       To determine if an activity is educational, the Treasury provides two tests. An organization

  that advocates a position can qualify as educational if it presents “a sufficiently full and fair

  exposition of the pertinent facts” so that people can form their own opinions or conclusions. To




  7
    IRC §501(c)(3)(describing organizations “organized and operated exclusively for religious, charitable, scientific, testing for public safety,
  literary, or educational purposes, or to foster national or international amateur sports competition ... or for the prevention of cruelty to children or
  animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of
  which is carrying on propaganda, or otherwise attempting, to influence legislation ... and which does not participate in, or intervene in … any
  political campaign on behalf of (or in opposition to) any candidate for public office”).
  8
    See IRC §§501(a), 170(c)(2).
  9
    Treas. Reg. §1.501(c)(3)-1(d)(3)(i).
  10
     Id.
  11
     Treas. Reg. §1.501(c)(3)-1(d)(3)(ii) (providing 4 examples: (1) an organization (e.g., a primary or secondary school, college, or professional or
  trade school) with a regularly scheduled curriculum, a regular faculty, and a regularly enrolled student body in attendance at a place where the
  educational activities are regularly carried on; (2) an organization whose activities consist of presenting public discussion groups, forums, panels,
  lectures, or similar programs; (3) an organization that presents a course of instruction by means of correspondence, television, or radio; and (4)
  museums, zoos, planetariums, symphony orchestras, and similar organizations).



                                                                             5
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 6 of 17 PageID #: 399




  supplement the regulation’s “full and fair exposition” standard, the Internal Revenue Service

  (IRS) has developed the “methodology test.”12

       In 1986, the Internal Revenue Service (IRS) developed the “methodology test.” The test

  assists in determining whether the method used by an organization to communicate a particular

  viewpoint or position is educational. Under the test, a method is not educational if it fails to

  provide a “factual foundation” for the position or viewpoint or “a development from the relevant

  facts that would materially aid a listener or reader in a learning process.”13 The IRS has

  identified four factors that lead to the conclusion the method is not educational:

       •     a significant portion of the group’s communications consists of the presentation of

             viewpoints or positions that are unsupported by facts;

       •     facts that purport to support the viewpoints or positions are distorted;

       •     the group’s presentations make substantial use of inflammatory and disparaging terms

             and express conclusions based more on strong emotional feelings rather than objective

             evaluation; and

       •     the presentation’s approach is not aimed at developing the audience’s understanding of

             the subject matter because it does not consider their background or training.14

       Absent exceptional circumstances, the presence of any one of these factors indicates the

  organization’s method of communicating its views does not meet the criteria to be

  “educational.”15




  12
     Id.
  13
     Rev. Proc. 86-43, 1986-2 C.B. 729. A revenue procedure is “a statement of procedure that affects the rights or duties of taxpayers or other
  members of the public under the Code and related statutes or information that, although not necessarily affecting the rights and duties of the
  public, should be a matter of public knowledge.” Treas. Reg. § 601.601(d)(2)(i)(b).
  14
     See Rev. Proc. 86-43, 1986-2 C.B. 729.
  15
     See id.



                                                                          6
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 7 of 17 PageID #: 400




       There is relatively little case law or IRS rulings on the “full and fair exposition” test. A group

  advocating for the use of alternative schools was found to have met the methodology test when it

  (1) made publicly available copies of all the briefs, including those of the opposing parties, filed

  in relevant legal actions; (2) encouraged those with different viewpoints to submit articles to its

  newsletter; and (3) provided information on a subject that was useful and beneficial to the

  public.16

             On the other hand, the Tax Court held that a group purportedly “dedicated to advancing

  American freedom, American democracy and American nationalism” did not qualify as

  educational when its newsletters were filled with inflammatory language and unsupported

  conclusions.17

             The court found the newsletters failed the first, third, and fourth factors in the

  methodology test.18 They failed the first factor because a significant portion presented

  viewpoints that were clearly not supported by facts.19 The court had no trouble finding the third

  factor was met, as the newsletters were filled with inflammatory and disparaging terms for gays

  and African Americans, among others.20 Finally, the court found that the fourth factor was met

  because a significant portion of the newsletters’ intended readership were young people who

  would likely have little knowledge about the historical events presented in the newsletters, and

  the newsletters’ negative treatment of these events would not assist in the readers’ understanding

  of them.21




  16
     See National Association for the Legal Support of Alternative Schools v. Comm’r, 71 T.C. 118 (1978).
  17
     Nationalist Movement v. Comm’r, 102 T.C. 558, *4 (April 11, 1994).
  18
     Id. at 73-75.
  19
     See id. at 76-77.
  20
     See id.
  21
     See id. at 77-78.



                                                                         7
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 8 of 17 PageID #: 401




               An example where an organization failed to meet the “full and fair exposition” standard

  was one formed to “promote the education of the public on patriotic, political, and civic matters,

  and to inform and alert the American citizenry to the dangers of an extreme political doctrine.”22

               The group distributed written materials (e.g., books, pamphlets, and newsletters) and

  operated a speakers’ bureau. The materials included substantial data about the doctrine’s

  activities. The problem was they also included

               many allegations and charges that certain individuals and institutions are of questionable
               national loyalty. Such charges are primarily developed by the use of disparaging terms,
               insinuations, and innuendoes and the suggested implications to be drawn from incomplete
               facts. For instance, the organization bases many of its conclusions on incomplete listings
               of an individual's organizational affiliations without stating the extent or the nature of the
               affiliations or attempting to present a full and fair exposition of the pertinent facts about
               those organizations.23

               The IRS ruled that these types of activities were a substantial part of the organization’s

  overall activities, and therefore the group failed to be classified as educational.



                          The Patient Safety League Fails to Qualify As Providing Education

               The Patient Safety League will fail each test. The exhibits associated with Addendum I

  and Addendum II makes this proposition perfectly clear. Almost always, the defendant’s

  viewpoints consist of positions that are unsupported by facts, they are distorted – almost always

  inappropriately accusatory and otherwise distorted and defamatory. The defendant’s

  presentations make substantial use of inflammatory and disparaging terms – i.e. making baseless

  accusations such as receiving kickbacks and being corrupt. His conclusions are based more on

  strong emotional feelings rather than objective evaluation; and the presentation’s approach is not




  22
       Rev. Rul. 68-263; 1968-1 C.B. 256
  23
       Id.



                                                         8
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 9 of 17 PageID #: 402




  aimed at developing the audience’s understanding of the subject matter because it contains only

  one side of any given issue.

                Examples of such statements taken from the Patient Safety League website includes the

  following.24


  DID THE MEDICAL BOARD LET YOU DOWN?
  The Medical Board of California has been under fire since its inception over 100 years ago, and
  more severely in the last several decades.

  they take in around 10,000 consumer complaints every year, yet they only discipline about 4% of
  them. That means that 96% of consumer’s complaints are closed with no discipline.

  Doctor responsible for the death of TV Judge Glenda Hatchett's daughter-in-law. He allowed
  her to bleed to death after a c-section at Cedars Sinai Hospital in Los Angeles. The Medical
  Board gave him a lighter sentence than their own guidelines call for.

  The Medical Board Farce of California

                There are thousands of examples spanning six years and across multiple platforms. In

  total, there is very little, if any, content that would pass the Treasury’s tests and qualify as

  educational.

                Any organization that earns federal tax-exempt status under Section 501(c)(3) is highly

  regulated. The organization must adhere to the rules. Here, the defendant spends a great deal of

  his efforts attempting to influence tort reform. This – by itself – is a violation of the IRS Code.

  He does so by spewing hateful and baseless accusations against administrators and organizations

  – namely the California Medical Board.25




  24
       https://4patientsafety.org/medical-board-of-california-blunders/
  25
       See generally, Addendum II




                                                                          9
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 10 of 17 PageID #: 403




          Overall the term “charitable” means just that – the performance of acts in furtherance or

   assistance to those in need. There is nothing within the charter of a charitable organization that

   allows for the reporting of physicians who have come under scrutiny.

          Mr. Andrist and The Patient Safety League operate fraudulently. Their efforts are

   concentrated on changing legislation and listing physicians in their database. His organization

   should he halted until the court rules permanently on the topic. As it stands, the defendant’s

   alleged misrepresentations may include falsely soliciting funds in the name of a charitable

   organization, conspiracy to commit fraud and fraudulently obtaining a charitable exemption

   under § 501(c)(3) of the Internal Revenue Code.




                                                    10
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 11 of 17 PageID #: 404




                                                               Preliminary Injunction


             The plaintiff respectfully requests this Court to issue a Preliminary Injunction against the

   Defendant, his attorney, officers, servants and agents, and all persons acting in concert with him

   requiring the defendant to (1) remove plaintiff’s name and identifying information from all

   websites and internet social media platforms; (2) to cease and desist the operation of

   4patientsafety.org.


                                                           Standard of Review

             Rule 65 governs the issuance of preliminary injunctions and temporary restraining

   orders.26 In the First Circuit, courts employ the familiar four-part test for determining whether to

   grant requests for preliminary injunctive relief, “taking into account:

        1.         The likelihood of success on the merits;
        2.         The potential for irreparable injury;
        3.         A balancing of the relevant equities (most importantly, the hardship to the nonmovant
                   if the restrainer issues as contrasted with the hardship to the movant if interim relief is
                   withheld); and
        4.         The effect on the public interest of a grant or denial of the restrainer.”27

        The party seeking the preliminary injunction bears the burden of establishing that these four

   factors weigh in its favor.28


                           The Plaintiff has reasonable likelihood of success on the merits.


   In showing a reasonable likelihood of success on the merits, the moving party need not establish

   a certainty of success.29 Rather, the movant need only make out a prima facie case.30


   26
      See Fed. R.Civ.P. 65.
   27
      Narragansett Indian Tribe v. Guilbert, 934 F.2d 4, 5 (1st Cir. 1991) (citing Aoude v. Mobil Oil Corp., 862 F.2d 890, 892 (1st Cir.
   1988); Hypertherm, Inc. v. Precision Products, Inc., 832 F.2d 697, 699 & n. 2 (1st Cir. 1987)).
   28
      Nieves-Marquez v. Puerto Rico, 353 F. 3 d 108, 120 (1st Cir.2003).
   29
      DiDonato v. Kennedy, 822 A.2d 179, 181 (R.I. 2003) (per curiam).
   30
      DiDonato v. Kennedy, 822 A.2d 179, 181 (R.I. 2003) (per curiam); Iggy's Doughboys, Inc. v. Giroux, 729 A.2d 701, 705 (R.I. 1999); Fund for
   Community Progress v. United Way of Southeastern New England, 695 A.2d 517, 521, 25 Media L. Rep. (BNA) 2431, 43 U.S.P.Q.2d 1683 (R.I.



                                                                        11
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 12 of 17 PageID #: 405




              The case presents a number of causes of action – one of which is defamation. There is no

   doubt that the defendant is frequently defamatory in general but has also made defamatory

   statements in reference to the plaintiff – namely that he is a repeat criminal. There are other

   instances of defamation directed against plaintiff (See Memorandum in Support of Opposition to

   Defendant’s Motion to Stay Discovery, Dismiss and For Damages and Attorney’s Fees. P.14-

   17). The other causes of action are likely to succeed. Prima facie cases have been previously

   made out.

                                         The Plaintiff stands to suffer irreparable harm.

              As for irreparable harm, the movant must show that he stands to suffer some irreparable

   harm that is presently threatened or imminent and for which no adequate legal remedy exists to

   restore him to his rightful position.31 “Prospective damage to … reputation ‘is precisely the type

   of irreparable injury for which an injunction is appropriate.’”32

              The Plaintiff has and continues to suffer harm that is real and tangible and based on

   hundreds of rejections (with supporting emails). The harm is irreparable. Potential employers

   continue to be influenced by the defendant’s website. Once influenced, the effect is lasting and

   not reversible. Each day, potential employers who are contemplating the plaintiff for

   employment – view the defendant’s website - the result being that the plaintiff has been unable to

   secure employment (see Affidavit I, p.3, ¶3). Prior to ever speaking to the plaintiff, the potential

   employer will Google-search my name (this sort of search is commonplace these days), he will

   view Mr. Andrist’s posts, and immediately eliminate plaintiff from consideration. This is done




   1997). Prima facie evidence is “that amount of evidence that, if unrebutted, is sufficient to satisfy the burden of proof on a particular issue.”
   Paramount Office Supply Co., Inc. v. D.A. MacIsaac, Inc., 524 A.2d 1099, 1101 (R.I. 1987).
   31
      Hebert v. City of Woonsocket by and through Baldelli-Hunt, 2019 Employee Benefits Cas. (BNA) 245133, 2019 WL 2751844, *8 (R.I. 2019),
   as corrected, (Sept. 6, 2019); Pucino v. Uttley, 785 A.2d 183, 188 (R.I. 2001) (per curiam).
   32
      Fund for Cmty. Progress v. United Way of Se. New England, 695 A.2d 517, 521 (R.I. 1997)




                                                                          12
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 13 of 17 PageID #: 406




   without ever speaking to plaintiff. This scenario has been proven out with hundreds of rejected

   applications, many of which point to Mr. Andrist’s publication. It continues today, and without

   this injunction being granted – will continue in the future. The plaintiff is eliminated based on an

   event – a story and pictures that are ten years old. He is not given opportunity to present himself.

   He is unable to move ahead in the interview process beyond the initial inquiry. Otherwise, the

   plaintiff is arguably qualified for most positions applied for. He has always been an honors-

   student (including law school), he is well-published, and with a long and successful history of

   past employment – as an engineer, physician and law student. His demeanor is pleasant and

   professional. He is committed to recovery and is likely to remain sober. The defendant’s website

   continues to do harm to the plaintiff. Those who view the defendant’s site are permanently

   enshrined with a negative impression. The defendant’s reputation continues to be harmed. To the

   extent that potential employers review the website, the plaintiff is irreparably harmed.



                      The Balance of the Equities Weighs in Favor of the Plaintiff.

          The plaintiff is unable to secure employment. This seems stead-fast – including both

   employment as a physician and attorney. Not only is the plaintiff being harmed, so too is his

   family. He is primary provider his family and responsible to support them. Currently they are

   surviving on weekly unemployment insurance benefits. His wife is recovering from pancreatic

   cancer and two major surgeries. Her condition is tenuous. There are routine doctor visits and

   testing – all of which is costly. Plaintiff also has a 15-year-old son who also requires his support.

   The plaintiff is much more likely to gain employment if his name is removed from the

   defendant’s website.




                                                    13
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 14 of 17 PageID #: 407




          The defendant will not suffer whatsoever from a ruling in favor of plaintiff. He has

   thousands of names in his database, of which the plaintiff is just one. Removal of the plaintiff’s

   name is a very simple matter for the defendant, and one that will not affect him at all.


                    The public interest favors issuance of the Preliminary Injunction.


          The public’s interest includes having its laws obeyed. The defendant has consistently

   conducted himself as though the rule of law does not apply to him. He openly states that he has

   an axe to grind and can do whatever he wants (see generally Affidavit II). It is hard to imagine

   that the defendant is not fully aware of his illegalities – because they are written in his Articles of

   Incorporation in black and white. Hence the interest in preventing fraud is manifest.

          Public interest favors restoring a rehabilitated physician to a position of employment,

   without undue burdens. This is particularly the case in Rhode Island where there is a significant

   shortage of physicians.



                                                Conclusion

          For the forgoing reasons, the plaintiff respectfully requests that the defendant be enjoined

   by this Court from using plaintiff’s name and identifying information on his website, and that the

   website cease and desist.




                                                     14
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 15 of 17 PageID #: 408




                                                 Respectfully submitted,

                  Personally signed:




                                                 _________________________
                                                 JOSEPH GRILLO, M.D., pro se
                                                 73 Primrose Hill Road
                                                 Barrington, Rhode Island 02806
                                                 (401) 406-0012
                                                 Jfgrillo1@gmail.com

   Dated: October 23, 2020




                                   CERTIFICATE OF SERVICE


   I hearby certify that on October 22, 2020, I served a copy of this Memorandum in Support of
   Preliminary Injunction - through email (Plaintiff’s electronic filing privileges are pending) and
   by first class mail, postage prepaid, upon Defendant’s counsel at the following address:


   Attorney Samuel D. Zurier
   55 Dorrance Street, Suite 400
   Providence, Rhode Island 02903


                  Personally signed:




                                                   15
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 16 of 17 PageID #: 409




                                      _____________________________
                                      JOSEPH GRILLO, M.D., pro se




                                        16
Case 1:20-cv-00417-JJM-PAS Document 11-1 Filed 10/23/20 Page 17 of 17 PageID #: 410




                                        17
